Carpinello, J.
Appeals (1) from an order of the Supreme Court (Keegan, J.), entered January 19, 2001 in Albany County, which, inter alia, granted the motion of defendant Cambridge Valley Agricultural Society, Inc. for partial summary judgment and declared that plaintiff was obligated to defend certain defendants in an underlying action, and (2) from that part of an order of said court, entered April 25, 2001 in Albany County, which granted certain defendants’ motions for counsel fees.
Orders affirmed, upon the opinions of Justice Thomas W. Keegan.
Mercure, J.P., Crew III, Spain and Rose, JJ., concur. Ordered that the orders are affirmed, with one bill of costs.